Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 22, 2009, which, among other things, ruled that claimant was disqualified from receiving unemployment insurance benefits because she refused an offer of suitable employment without good cause.
*1319Claimant, an aspiring actress, worked for an employment agency accepting assignments as an administrative assistant, executive assistant and event planner. She refused an assignment offered to her to work as an administrative assistant on a day that she had an audition for an acting role. Claimant subsequently applied for and received unemployment insurance benefits. Ultimately, the Unemployment Insurance Appeal Board ruled that she was disqualified from receiving benefits because she refused an offer of suitable employment without good cause. The Board also charged claimant with a recoverable overpayment pursuant to Labor Law § 597 (4) and imposed a forfeiture penalty upon finding that she made a willful misrepresentation to obtain benefits. Claimant now appeals.
We affirm. “A claimant who refuses to accept a job for which he or she is reasonably suited by training and experience will be disqualified from receiving unemployment insurance benefits” (Matter of Guzenski [Commissioner of Labor], 20 AD3d 801, 802 [2005]; see Matter of Ruiz [Commissioner of Labor], 70 AD3d 1098, 1098-1099 [2010]). Here, claimant previously performed the job of an administrative assistant and was duly qualified for the position offered (see Matter of Stehnach [Commissioner of Labor], 62 AD3d 1192 [2009]). Her refusal of the offer to pursue an acting career was for personal and noncompelling reasons thereby disqualifying her from receiving unemployment insurance benefits (see e.g. Matter of Powell [Commissioner of Labor], 1 AD3d 749, 750-751 [2003]). Moreover, inasmuch as claimant failed to disclose the offer when certifying for benefits, substantial evidence supports the Board’s finding that she made a willful misrepresentation to obtain benefits (see Matter of Scuderi [Commissioner of Labor], 40 AD3d 1234, 1235 [2007]). Therefore, we find no reason to disturb the Board’s decision.
Spain, J.P., Malone Jr., Kavanagh, Garry and Egan Jr., JJ., concur. Ordered that the decision is affirmed, without costs.